Filed 6/7/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 109







David L. Thorson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120002







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant; on brief.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Ave. NW, Mandan, N.D. 58554, for respondent and appellee; on brief.

Thorson v. State

No. 20120002



Per Curiam.

[¶1]	David L. Thorson appeals from the trial court’s order denying his application for post-conviction relief.  On appeal, Thorson argues he received ineffective assistance of counsel because his counsel did not obtain a copy of the form 960 report and did not call the victim’s father and mother as witnesses.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner